Citation Nr: 1424569	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date prior to November 3, 2006 for the grant of service connection for a residual scar from a bedsore infection.  

2.  Entitlement to an increased initial disability rating in excess of 10 percent for a residual scar from a bedsore infection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to December 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  


FINDINGS OF FACT

1.  VA first received the Veteran's claim of entitlement to service connection for a scar residual from a bedsore infection on November 3, 2006.  

2.  The Veteran's scar residual from a bedsore infection is manifested by a single scar on the occipital region of the scalp measuring 2.5 cm in diameter with an irregular but roughly circular shape, hypopigmentation and induration; and infrequent ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 3, 2006 for the grant of service connection for a residual scar from a bedsore infection have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  

2.  The criteria for an initial disability rating greater than 10 percent for a residual scar from a bedsore infection have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7800, 7803, 7804 (2008 & 2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran's appeal arises from the initial grant of service connection of a scar residual from a bedsore infection, specifically regarding the initial disability rating and effective date assigned.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no additional discussion of the duty to notify regarding the Veteran's claims on appeal is required.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) disability records and such records have been associated with the claims file.  The Veteran was provided with a relevant VA examination in June 2009, and the examination report has been associated with the claims file.  The Board finds the VA examination is adequate for the purpose of deciding the Veteran's claim for a higher initial disability rating.  The examiner reviewed the Veteran's claims file and medical history, conducted an examination of the Veteran, and provided sufficient information to address the applicable rating criteria.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected residual scar since he was last examined in June 2009.  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims.  Therefore, appellate review may proceed without prejudice to the Veteran.  



II.  Earlier Effective Date

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013).  An original claim is an initial claim filed by a veteran for disability compensation.  38 U.S.C.A. § 5110(b)(2)(B) (West 2002 & Supp. 2013).  

VA regulation also provides that, generally, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).  For direct service connection, the effective date will be the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2013).  

The Veteran was separated from service in December 1985 and there is no claim of record that was received by VA within one year of his separation.  The Veteran does not argue the contrary.  Thus, as indicated, the regulation provides that the date of award of service connection will be no earlier than the date of receipt of his claim.  

The Board has also considered whether there is any liberalizing law or VA issue upon which the grant of service connection for the Veteran's residual scar is or can be based.  However, none is found in this instance; hence, an earlier effective date is not warranted based on application of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a)(3) (2013).  

The only question in this case is therefore whether a claim of entitlement to service connection for a skin disability was received by VA prior to November 3, 2006.  

The Board has carefully considered its duty to sympathetically, or liberally, read the Veteran's pleadings, but, such a review does not disclose a claim of entitlement to VA disability compensation benefits prior to November 3, 2006.  While the sympathetic reading of pleadings is the correct standard for addressing this question, the Board also notes that application of the reasonable doubt doctrine as expressed in 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2013) does not yield a different result.  

Also of note is that the requirements specified in 38 C.F.R. § 3.157, for informal claims consisting of VA hospitalizations and VA outpatient examinations, are not met in this case.  Service connection for a residual scar from a bedsore infection had not been established at the time of an August 1996 VA examination wherein the Veteran a medical history including a pressure sore that resulted in a wound and an area of hair loss.  Moreover, no claim specifying the benefit sought was received within one year of that examination.  Hence, application of 38 C.F.R. § 3.157 does not yield a date of claim in 1996.  

The first claim of entitlement for disability compensation benefits for a residual scar from a bedsore infection was received on November 3, 2006.  As such, an effective date for award of service connection for a residual scar from a bedsore infection earlier than November 3, 2006 is not warranted.  Hence, the appeal as to this issue must be denied.  


III.  Increased Initial Rating

The Veteran also claims entitlement to a higher initial rating for his service-connected residual scar from a bedsore infection.  Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2 (2013).  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case the appeal is from the initial rating assigned.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's residual scar from a bedsore infection is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800.  

As an initial matter, the Board notes that the rating criteria for evaluating scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended during the pendency of this appeal (effective October 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  If an increased rating is warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the revised criteria here apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  

It should also be noted, however, that a veteran who is rated under DCs 7800 to 7805 before October 23, 2008 may request review under the amended diagnostic codes, irrespective of whether the veteran's disability has increased since the last review.  In such cases, VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805, but in no case will the revised award be effective before October 23, 2008.  

In this case, the Veteran's claim of service connection for his residual scar was received by the RO in November 2006, which precedes the effective date of the revised criteria.  Thus, the amended criteria are not applicable in this instance.  Neither has the Veteran submitted a specific request to have his residual scar disability reviewed under the amended criteria of DC 7800.  

In any event, the Board notes that the revisions to DC 7008 did not change the actual percentage rating criteria; rather, the amendment added that the criteria applied to burn scars and scars of the head, face, and neck, in addition to disfigurement.  It also added two notes to the rating criteria, one which allows for separate evaluation of disabling effects other than disfigurement under an appropriate diagnostic code, and another which allows for multiple scars to be considered when assigning an evaluation based upon characteristics of disfigurement.  These additions do not affect consideration of the Veteran's claim at issue here, as he has claimed only one disfiguring residual scar and has shown no additional disabling effects due to the service connected residual scar.  See 73 Fed. Reg. 54,710; 38 C.F.R. § 4.118, DC 7800, Notes 4-5 (2013).  

Under both the previous and current rating criteria of DC 7800, disfigurement of the head, face, or neck was rated based upon 8 characteristics of disfigurement:  (1) scar 5 or more inches (13 or more cm. ) in length, (2) scar at least on-quarter inch (0.6 cm. ) wide at widest part, (3) surface contour of scar elevated or depressed on palpation,  (4) scar adherent to underlying tissue, (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800 Note 1 (2008 & 2013).  

An 80 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2008 & 2013).  

A 50 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  

A 30 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.  

A 10 percent disability rating is warranted with one characteristic of disfigurement.  Id.  

An additional note to the criteria directs VA to consider unretouched color photographs when evaluating under these criteria.  Id. at Note 3.  

Based on a review of the pertinent evidence, the Board finds that an increased initial disability rating in excess of 10 percent for a residual scar from a bedsore infection is not warranted for any period on appeal.  The Veteran does not have visible or palpable tissue loss or gross distortion or asymmetry of features, including the nose, chine, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips.  Moreover, while his assigned 10 percent disability rating has been based on the presence of a scar at least one-quarter inch (0.6 cm.) wide at its widest part, no additional characteristics of disfigurement have been shown at the required severity.  

Post-service VA treatment records document that the Veteran failed to report for scheduled VA examinations in January 2009 and March 2009.  The Board acknowledges the Veteran's statement in his VA Form 9 substantive appeal that notices of these examinations were sent to an incorrect address.  However, also of record is a January 2009 notice letter from the RO regarding a requested examination which was sent to the Veteran at the same address contained within VA treatment records and other prior and subsequent RO mailings.  

In any event, the Veteran was afforded a VA scars examination in June 2009.  The examiner reviewed the Veteran's claims file, obtained a history from the Veteran, and conducted a physical examination.  The Veteran reported an in-service motor vehicle accident which resulted in treatment leading to the onset of a sore on his head.  He stated that the sore healed but no hair grew back.  The Veteran reported that the resulting scar was painful on occasion and the examiner noted that the Veteran reported ulceration of the scar approximately once a year.  

The Veteran was not in distress during physical examination, which revealed a single scar on the occipital region of the scalp measuring 2.5 cm in diameter and irregular, but roughly circular, in shape.  The scar was nontender and nonadherent.  It was firm in texture, but no ulceration was noted.  It was neither elevated nor depressed.  It appeared superficial without underlying tissue loss.  There was no inflammation, edema, or keloid formation.  The color was markedly hypopigmented.  There was no gross distortion of the Veteran's face, but the scar was clearly visible on his scalp from a distance.  The scar was moderately indurated and was totally hairless, which contrasted with his surrounding black hair.  There was no limitation of motion or function caused by the scar.  The examination report also includes four color photographs which the Board has considered and found to be consistent with the findings described above.  

Based upon the above findings of the VA examiner, the Board finds that an increased 30 percent rating is not warranted under DC 7800 at any period on appeal.  The Board acknowledges the examiner's findings that the Veteran's scar was hypopigmented and indurated; however, these findings do not warrant an increased 30 percent rating because the total surface area does not exceed 6 square inches (39 sq. cm.).  

The Board has considered whether the Veteran is entitled to a higher disability rating under any other applicable diagnostic codes.  DCs 7801 and 7802 are inapplicable, both prior to amendment and in current form, as the Veteran's residual scar is not shown to cover the required surface area.  DC 7805 is likewise inapplicable, both prior to amendment and in current form, as the Veteran has not shown any additional disabling effect of his residual scar that is not already considered in the rating provided under DC 7800; indeed, the VA examiner noted no additional limitation upon motion or function caused by the scar.  

The prior version of DC 7803 and both the prior and current versions of DC 7804 are potentially applicable here, particularly in light of the Veteran's reported history at his VA examination that his scar was occasionally painful and resulted in ulcerations approximately once a year.  

Prior to October 23, 2008, DC 7803 granted a 10 percent disability rating for scars which were superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2008).  A superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Notes 1 & 2.  

Prior to October 23, 2008, DC 7804 granted a 10 percent disability rating for scars which were superficial and painful upon examination.  38 C.F.R. § 4.118, DC 7804 (2008).  

The revised, current version of DC 7804 combines the prior versions of DCs 7803 and 7804, and awards disability ratings for scars which are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2013).  A 30 percent disability rating is assigned for five or more scars that are unstable or painful; a 20 percent disability rating is assigned for three or four scars that are unstable or painful; and a 10 percent disability rating is assigned for one or two scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note 2.  Finally, scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  Id. at Note 3.  

The Board declines to assign a higher rating based upon DCs 7803 or 7804.  The VA examination documents that the Veteran's scar is ulcerated approximately once a year; this does not approximate a frequent loss of covering of skin over the scar.  Further, while the Veteran reported occasional pain to the VA examiner, the Board notes that at no other time has the Veteran submitted a statements attributing pain to his scar, nor does any other evidence of record contain reports of pain due to the Veteran's scar.  Moreover, the VA examiner noted that the Veteran was in no distress upon physical examination.  Thus, the Board affords more probative weight to the objective findings of the examiner and finds that the Veteran is not entitled to an additional 10 percent rating under the current version of DC 7804.  

For the reasons stated above, the Board concludes that an increased initial disability rating in excess of 10 percent for a residual scar from a bedsore infection is not warranted for any period on appeal.  


IV.  Other Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director of Compensation for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The condition and description of the Veteran's scar, including its size, pigmentation, and induration, are fully contemplated by the applicable rating criteria, which also allow for more severe ratings for scars based upon their number, size, and other presentations.  This analysis leads to the conclusion that the first Thun element is not met in this case.  Thus, there is no evidence to warrant referral to the Director of Compensation for consideration of an extraschedular rating.  

The Board also notes that while there is evidence of periods of unemployment and prior vocational rehabilitation services, the Veteran has not claimed to be unemployable due to his service-connected residual scar.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


V.  Summary

In summary, the preponderance of evidence shows that the Veteran's service-connected residual scar from a bedsore infection does not approximate the criteria for higher than a 10 percent disability rating under any applicable schedular criteria for any period of time on appeal.  The preponderance of evidence also shows that referral for extraschedular consideration is not warranted.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3 (2013).  


ORDER

Entitlement to an earlier effective date prior to November 3, 2006 for the grant of service connection for a residual scar from a bedsore infection is denied.  

Entitlement to an increased initial disability rating in excess of 10 percent for a residual scar from a bedsore infection is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


